Exhibit 10.45

No. WSG0611-0605

Date: March 16, 2007

 

SECOND AMENDMENT TO SPRINT MASTER SERVICE AGREEMENT

Customer Name:

Hawaiian Telcom Communications, Inc.

 

Address:

1177 Bishop Street

 

 

Honolulu, HI 96813

 

--------------------------------------------------------------------------------

This Second Amendment (WSG0611-0605) is made to the Sprint Master Service
Agreement (WSG0501-0023) between SPRINT COMMUNICATIONS COMPANY L.P. (“Sprint”)
and Hawaiian Telcom Communications, Inc. (“Customer”), signed by Customer on
November 23, 2005 and Sprint on December 5, 2005 (the “Agreement”), as amended
by:

AMENDMENT NUMBER

 

WSG #

 

CUSTOMER SIGNATURE DATE

 

SPRINT SIGNATURE DATE

First Amendment

 

WSG0510-0871

 

March 22, 2006

 

April 10, 2006

 

The term “Agreement” as referred to here includes all changes incorporated by
previous amendments.  The following modified and added terms and conditions are
made a part of the Agreement effective March 1, 2006 (“Second Amendment
Commencement Date”).   If during the Second Amendment implementation process, a
Service bills after the Second Amendment Commencement Date at a rate other than
the rate stated in this Second Amendment, Sprint will adjust Customer’s invoice
to apply the appropriate rate within 90 days after the date of the invoice
containing the incorrect rate.

Sprint and Customer agree as follows:

1.               The Agreement is amended by deleting Section 3.3 in its
entirety and replacing it with the following:


3.3  MINIMUM TERM COMMITMENT (MTC):

Customer’s MTC shall be as set forth in the table below. 

Effective Date of Termination

 

Minimum Term Commitment

During Contract Year 1

 

None

During Contract Year 2 and 3

 

$

13,464,586

During Renewal Contract Years

 

None

 

2.               The Agreement is amended by adding new 3.6 as follows:

3.6                               Minimum Term Commitment Surcharge.  If, at the
end of Contract Year 3, Customer fails to meet the Minimum Term Commitment
stated under Section 3.3, Customer must pay a surcharge for Services provided
during the period equal to 25% of the difference between the Minimum Term
Commitment for the period and Customer’s actual Net Usage during the period. 
Customer’s satisfaction of the Minimum Termination Commitment will not relieve
Customer of any credit or security obligations in this Agreement.

3.               The Agreement is amended by adding a new Exhibit 2: Attachment
IPL — 1 (a) (“International Private Line Pricing”), which is attached and
incorporated by this reference.

4.               All other terms and conditions in the Agreement, not amended
above, will remain in effect.  This Amendment and any information concerning its
terms and conditions are Sprint’s proprietary information and are governed by
the parties’ nondisclosure agreement.  Alterations to this Amendment will not be
valid unless accepted in writing by a Sprint officer or authorized designee.  To
become effective, this Amendment must be:

4.1.           Signed by a Customer representative;

4.2.           Delivered to Sprint within 45 days after March 16, 2007; and

RESTRICTED

SPRINT CONFIDENTIAL & PROPRIETARY INFORMATION

1


--------------------------------------------------------------------------------


 

4.3.           Signed by a Sprint officer or authorized designee.

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

SPRINT COMMUNICATIONS COMPANY L.P.

 

 

 

 

 

 

 

By:

 

/s/ Harvey A. Plummer

 

By:

 

/s/ David A. Falter

Name:

 

Harvey A. Plummer

 

Name:

 

David A. Falter

Title:

 

SVP — Engineering & Operations

 

Title:

 

Managing Director/Vice President, Wholesale Services

 

 

 

 

 

 

Group

 

 

 

 

 

 

 

Date:

 

March 30, 2007

 

Date:

 

April 5, 2007

Address:

 

1177 Bishop Street

 

Address:

 

5020 Riverside Drive

 

 

Honolulu, HI 96813

 

 

 

Irving, TX 75039

 

 

2


--------------------------------------------------------------------------------